Citation Nr: 0619845	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from December 1968 to 
September 1970.

This appeal arises from a January 2001 rating decision of the 
Detroit, Michigan Regional Office (RO).

By decision of the Board in February 2005, entitlement to an 
initial rating in excess of 50 percent for PTSD was denied.  
The veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  This case is once again 
before the Board pursuant to a December 2005 order of the 
Court wherein the Board's February 2005 decision was vacated 
and the appeal was remanded to the Board for readjudication 
pursuant to the provisions of a December 2005 joint remand. 

The Board also notes that the issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disability (TDIU) has been raised; accordingly, 
this issue is referred to the RO for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 50 percent for the service connected 
PTSD.

This case was remanded to the Board pursuant to a December 
2005 joint motion submitted by the parties.  In support of 
this motion, the veteran has indicated that recent treatment 
records support the assignment of a higher schedular rating.  
VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this regard, all current 
outpatient treatment records from the Detroit VA medical 
center, as referenced by the veteran, must be obtained.  In 
addition, it has been posited that the veteran was recently 
laid off from his employment.  The RO, therefore, should 
contact the veteran and determine whether he is currently 
employed and, if so, ascertain the number of days lost from 
employment due to PTSD symptoms during the last year.

VA is also required to conduct an accurate and descriptive 
medical examination based on the complete medical record.  38 
C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board notes that the veteran has not been 
provided with a VA psychiatric rating examination in several 
years despite the fact that he reports suffering from 
worsening PTSD related symptoms. 

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  In this case, the medical record is 
inadequate to evaluate the veteran's claim for a higher 
evaluation due to the fact that a number of the applicable 
rating criteria under Diagnostic Code 9411 are lacking.  As 
the Board's consideration of factors which are wholly outside 
the rating criteria provided by the regulation is error as a 
matter of law (See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)), the examiner is being furnished the pertinent 
excerpt from the Rating Code governing ratings of psychiatric 
disabilities so that the examiner may address the type of 
information needed by the Board to assign a rating to the 
veteran's disability.    

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name....100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships....70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

In view of the above evidence and law, the veteran should be 
afforded a VA psychiatric rating examination following the 
gathering of all current treatment and employment records. 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide information regarding all mental 
health care treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current records 
from the Detroit VA medical center.  In 
particular, the RO should ascertain 
whether the veteran is currently 
employed and, if so, obtain from the 
veteran a comprehensive statement as to 
the amount of time lost from work due to 
PTSD symptoms in the last year.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  When the above records have been 
entered into the claims folder, the 
veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  Prior to the psychiatric 
examination, the veteran should be 
referred for complete psychological 
testing and the results of such testing 
must be available to the psychiatric 
examiner prior to the examination.  A 
Global Assessment of Functioning score 
and an analysis of its meaning should be 
provided.  All rating criteria noted 
above must be addressed.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) to include consideration of an 
extraschedular evaluation should be 
issued and the veteran should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



